DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The rejection of Claim(s) 1-4, 6, and 8 under 35 U.S.C. 102a1 as being anticipated by Saito et al. (JP 60-138723) is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim(s) 1-4, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723) is withdrawn in view of Applicant’s amendments.  

The rejection of claims 5, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723) in view of Tachibana et al. (US 2014/0342189) is withdrawn in view of Applicant’s amendments.  

The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723) is withdrawn in view of Applicant’s amendments.  

Claim(s) 1-2, 6-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723) in view of Kapoor (“An Overview of Nitinol: Superelastic and Shape Memory”, https://www.medicaldesignbriefs.com/component/content/article/mdb/features/articles/23077 ,
October 2015, pp 1-3) and further in view of Tachibana et al. (US 2014/0342189).  It is noted that all citations of Saito et al. refer to the English translation submitted by Applicant with the IDS filed 7/11/18.
Saito et al. disclose a magnetic recording tape medium having a substrate (1), a shape memory alloy layer formed from a TiNi alloy (3), which reads on the claimed “superelastic body”, a soft magnetic layer (7a) and a perpendicular magnetic recording layer (7b)- see Figure 2, abstract and page 4, lines 9-13.
It is noted that Saito et al. does not explicitly disclose that the TiNi shape memory alloy is “superelastic.”  However, the reference does teach that the shape memory alloy used therein is designed to “return to the memorized form by removing heat treatment or load.”  See page 4, lines 6-13.  The property of returning to a predetermined form following removal of load meets the definition of superelasticity.  The reference is also silent with regard to the claimed Ni content of 50.5 at% or less.  
Kapoor teaches that it was known in the art prior to the effective filing date of the claimed invention that TiNi superelastic alloys generally contain 50 at% of each of Ti and Ni.  Given the broad disclosure of the use of a TiNi alloy by Saito et al., one of ordinary skill in the art would have been motivated to look to the prior art for suitable compositions.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose an Ni content of 50 at% for the superelastic shape memory alloy taught therein because Kapoor teaches the suitability of this composition for superelastic applications.

Tachibana et al. teach a magnetic recording tape having a foundation layer formed between a seed layer and a perpendicular magnetic layer in order to provide a close lattice match and vertical orientation to the overlying layer (See para [0063]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a foundation layer in between the superelastic layer and the recording layer taught by Saito et al. in order to provide improved orientation to the recording layer via improved lattice matching.
With regard to claim 2, Saito disclosed the formation of a magnetic recording tape with a substrate formed from a polymeric material.  A tape is necessarily elongated in form and would have flexibility in order to be functional. 
With regard to claim 6, see Figure 2 and description thereof in the abstract.
With regard to claim 7, Tachibana et al. teach that it is known in the magnetic recording tape art to use a soft magnetic underlayer having a soft magnetic/intermediate/soft magnetic multilayered structure.  The reference teaches that the use of a multilayered soft underlayer structure is preferable to that of a single soft magnetic layer (See para [0027]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute a soft magnetic soft magnetic/intermediate/soft magnetic multilayered structure for the single soft magnetic underlayer taught by Saito et al. in order to provide improved recording and reproducing properties, as suggested by Tachibana et al.
With regard to claim 8, see abstract for description of a vertical magnetic recording layer.

Given the broad disclosure of using CoCr alloys by Saito et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose a granular CoCrPt-based alloy as suggested by Tachibana et al. for the CoCr alloy layer taught by Saito et al. in order to provide improved signal to noise characteristics. 
With regard to claim 10, Saito et al. disclose all of the features of the claimed invention except for the use of a magnetic recording layer containing a magnetic powder and binder in combination with the superelastic layer.  Saito does disclose what they refer to as “coating mold” media containing magnetic powder and a binder (see page 2, third paragraph under the “Detailed Description” section).  However, the reference only describes the use of the superelastic layer in a medium including a coating type medium formed from sputtered CoCr.
Saito discloses that the superelastic (shape memory) layer is used to counteract curl that occurs during formation of the medium and acknowledges that curl in a “coating mold” medium was “mainly substantially solved” by preparation of the binder medium (see p.3, lines 18-32).  However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a superelastic layer to prevent curl in a magnetic recording tape including a binder type recording layer in place of the CoCr coating type set forth in the examples of Saito in order to counteract any small amount of curl that is not “mainly substantially solved” by the binder preparation.  One of ordinary skill in the art would have had a reasonable expectation of success in view of the close structural and functional similarity of coating type and binder type magnetic recording tapes.
Claim 12 is met for the foregoing reasons.
.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 60-138723) in view of Kapoor (“An Overview of Nitinol: Superelastic and Shape Memory”, https://www.medicaldesignbriefs.com/component/content/article/mdb/features/articles/23077 ,
October 2015, pp 1-3) and Tachibana et al. (US 2014/0342189), as applied to claims 1-2, 6-10, and 12-13, and further in view of Jensen et al. (US 2011/0229739).  It is noted that all citations of Saito et al. refer to the English translation submitted by Applicant with the IDS filed 7/11/18.
Saito et al. in view of Kapoor and Tachibana et al. teach all of the features of claim 1, as detailed above, but fail to disclose the claimed thickness of the superelastic containing layer being 50 nm.  Instead, Saito et al. disclose a TiNi layer having a thickness with a minimum thickness of 0.1 micron which is equivalent to 100 nm.  However, the thickness of this layer is disclosed in the context of being 
suitable for controlling curl in a medium having a substrate with a thickness of at least 36 micron– see page 4, line 14 to page 5, line 12.  
	Jensen et al. disclose that it was known in the prior art to optimize the thickness of magnetic recording tape media for use in various recording hardware.  The reference teaches that substrate thicknesses of as low as 4000 nm (4 micron) were known in the prior art.  (see para [0005]-[0008]). 
Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to reduce the overall thickness of the tape medium taught by Saito et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues Thurs, Fri 12-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/Holly Rickman/Primary Examiner, Art Unit 1785